
	

113 HR 191 IH: NAFTA Accountability Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 191
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To assess the impact of the North American Free Trade
		  Agreement (NAFTA), to require further negotiation of certain provisions of the
		  NAFTA, and to provide for the withdrawal from the NAFTA unless certain
		  conditions are met.
	
	
		1.Short titleThis Act may be cited as the
			 NAFTA Accountability
			 Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Rising deficits
			 in united states trade accountsOne of the purposes of the North
			 American Free Trade Agreement (NAFTA), as stated in the preamble, is to
			 create an expanded and secure market for goods and services.
			 Instead, the NAFTA has resulted in a spiraling United States trade deficit with
			 Mexico and Canada that exceeded $93,000,000,000 in 2010, and more than
			 $1,300,000,000,000 since the agreement’s inception. Rather than continuous
			 development and expansion as envisioned and growing trade surpluses for the
			 United States, the NAFTA has resulted in United States job losses and
			 escalating trade deficits.
			(2)Erosion of the
			 united states manufacturing baseOne of the purposes of the NAFTA
			 is to enhance the competitiveness of firms in the global market. However,
			 rather than increase the ability of the manufacturing sector in the United
			 States to compete in the world market, the NAFTA has facilitated and
			 accelerated the outsourcing of United States manufacturing facilities and jobs
			 to lower-wage Mexico. Conservatively, NAFTA has led to nearly 1,000,000
			 American job losses. Conversely, Mexico has become an export platform
			 displacing United States production. An unprecedented flood of imports of
			 manufactured and agricultural goods now enter the United States. Further,
			 Mexico has experienced an outsourcing of productivity to even lower-wage China,
			 as Chinese imports to Mexico have grown and are imported into the United
			 States.
			(3)NAFTA should not
			 be expandedThe Congress approved the NAFTA in order to achieve
			 economic, social, and environmental benefits for the people of the United
			 States. Based on currently available information, the goals and objectives of
			 the NAFTA are not being achieved. Therefore, the NAFTA should not be expanded
			 to include any other country.
			(4)NAFTA to be
			 renegotiated and benefits certifiedBased on the experience with
			 the NAFTA since its implementation, it has become evident that further
			 negotiation is required to resolve fundamental inadequacies within the NAFTA
			 with respect to trade balances, currency differentials, health and
			 environmental conditions, agricultural provisions, systems of justice, and
			 illegal immigration. If the NAFTA is to continue, Congress must require
			 certification of specific measures of economic, social, legal, and
			 environmental progress. Otherwise Congress has no choice but to withdraw its
			 approval of the NAFTA.
			3.Conditions for
			 continued participation in the NAFTA
			(a)In
			 general
				(1)Withdrawal of
			 approvalNotwithstanding any other provision of law, unless each
			 of the conditions described in paragraph (2) is met—
					(A)the approval of
			 the NAFTA by the Congress provided for in section 101(a) of the North American
			 Free Trade Agreement Implementation Act (19 U.S.C. 3311(a)) shall cease to be
			 effective beginning on the date that is 365 days after the date of the
			 enactment of this Act; and
					(B)not later than 200
			 days after the date of the enactment of this Act, the President shall provide
			 written notice of withdrawal to the Governments of Canada and Mexico in
			 accordance with Article 2205 of the NAFTA.
					(2)Conditions for
			 continuing participation in naftaThe conditions described in
			 this paragraph are met if, not later than 120 days after the date of the
			 enactment of this Act—
					(A)the
			 President—
						(i)renegotiates the
			 terms of the NAFTA in accordance with paragraphs (1), (2), and (3) of
			 subsection (b); and
						(ii)provides the
			 certification to the Congress described in subsection (b)(8);
						(B)the Secretary of
			 Labor and the Secretary of Agriculture provide the certification described in
			 subsection (b)(4);
					(C)the Secretary of Commerce and the Secretary
			 of Agriculture provide the certification described in subsection (b)(5);
					(D)the Secretary of
			 Agriculture and the Administrator of the Food and Drug Administration provide
			 the certification described in subsection (b)(6)(A);
					(E)the Administrator
			 of the Environmental Protection Agency submits the certification described in
			 subsection (b)(6)(B); and
					(F)the Attorney
			 General of the United States provides the certification described in subsection
			 (b)(7).
					(b)Areas of
			 renegotiation and certificationThe areas of renegotiation and
			 certification described in this subsection are as follows:
				(1)Renegotiate the
			 nafta to correct trade deficitsThe President is authorized and
			 directed to confer with the Governments of Canada and Mexico and to renegotiate
			 the terms of the NAFTA to provide for implementation of emergency adjustments
			 of tariffs, quotas, and other measures to stabilize and balance the flow of
			 trade among the NAFTA Parties when the United States has an annual deficit in
			 trade of goods and services with another NAFTA Party that—
					(A)exceeds 10 percent
			 of United States exports to that Party; or
					(B)equals or exceeds
			 $500,000,000 for 3 or more consecutive years.
					(2)Renegotiate the
			 nafta to correct currency distortionsThe President is authorized
			 and directed to confer with the Governments of Canada and Mexico and to
			 renegotiate the terms of the NAFTA to provide for the implementation of
			 emergency adjustments of tariffs, quotas, and other measures to mitigate the
			 adverse effects of rapid or substantial changes in exchange rates between the
			 United States dollar and the currency of another NAFTA Party.
				(3)Renegotiate the
			 nafta to correct agricultural provisionsThe President is
			 authorized and directed to confer with the Governments of Canada and Mexico and
			 to renegotiate the terms of the NAFTA to establish and strengthen provisions to
			 prevent imports of agricultural commodities from any NAFTA Party from unfairly
			 displacing United States production, to provide improved mechanisms for relief
			 for United States producers that are adversely impacted by such imports, and to
			 address the serious and growing problem of Mexico’s displaced ejido peasant
			 farmers and crime associated with lawlessness in the United States–Mexico
			 border zone.
				(4)Certification of
			 gains in united states jobs and living standardsIf the Secretary
			 of Labor and the Secretary of Agriculture, after consultation with appropriate
			 government agencies and citizen organizations, determine that—
					(A)the number of jobs
			 resulting from increased exports of United States goods and services to other
			 NAFTA Parties exceeds the number of jobs lost because of imports of goods and
			 services from other NAFTA Parties since January 1, 1994; and
					(B)the purchasing
			 power of wage-earners in the United States has increased since January 1,
			 1994,
					the
			 Secretaries shall so certify to the Congress.(5)Certification of
			 increased domestic manufacturingIf the Secretary of Commerce and
			 the Secretary of Agriculture, after consultation with the appropriate
			 government agencies and citizen organizations, determine that the export of
			 United States manufactured and agricultural goods to the NAFTA Parties exceeds
			 the imports of manufactured and agricultural goods from the NAFTA Parties, the
			 Secretaries shall so certify to the Congress. In making the determination, the
			 Secretaries shall not include any goods originating outside the United States
			 that are exported to another NAFTA Party, nor imports from another NAFTA Party
			 that are destined for other countries.
				(6)Certification
			 relating to health and environmental standards
					(A)In
			 generalIf the Secretary of Agriculture and the Administrator of
			 the Food and Drug Administration, after consultation with appropriate
			 government agencies and citizen organizations, determine, with respect to
			 imports from NAFTA Parties, that since January 1, 1994, there has been a
			 reduced incidence of contaminated and adulterated food, food containing
			 additives or pesticide residues exceeding United States standards, or food
			 containing additives or pesticide residues which cannot be legally used in the
			 United States, the Secretary and Administrator shall so certify to the
			 Congress. In making this determination, all foods and food products, including
			 fruits, vegetables, grains, oilseeds, and meats, both fresh and processed,
			 shall be reviewed.
					(B)Border area
			 pollutionIf the Administrator of the Environmental Protection
			 Agency determines that conditions affecting public health in the United
			 States–Mexico border zone have not worsened since January 1, 1994, the
			 Administrator shall so certify to the Congress.
					(7)Certification
			 relating to illegal drugsIf the Attorney General of the United
			 States determines, after a review by the Drug Enforcement Administration and
			 consultation with appropriate government agencies and citizen organizations,
			 that increased imports from the NAFTA Parties are not resulting in an increase
			 in crime with illegal drugs or other controlled substances from Mexico or
			 Canada, the Attorney General shall so certify to the Congress.
				(8)Certification
			 relating to democracy and human freedomsIf the President, after
			 consultation with appropriate government agencies, international organizations,
			 and citizen organizations, determines that the Government of Mexico—
					(A)is elected in free
			 and fair elections;
					(B)protects the
			 rights of its citizens to organize into political parties;
					(C)protects the
			 rights of its citizens to free speech and the right of the news media to
			 operate without fear of government control or reprisal;
					(D)protects the
			 rights of its citizens to assemble and to organize associations to advance
			 human rights and economic opportunities; and
					(E)receives fair and
			 impartial litigation of suits and trials according to the rule of law in a
			 transparent justice system,
					the
			 President shall so certify to the Congress.4.Sense of Congress
			 that NAFTA not be expandedUntil such time as the conditions described
			 in section 3(b) are met, it is the sense of the Congress that the President
			 should not engage in negotiations to expand the NAFTA to include other
			 countries and that trade promotion authority should not be renewed with respect
			 to the approval of any such expansion of the NAFTA.
		5.DefinitionsIn this Act:
			(1)NAFTAThe
			 term NAFTA means the North American Free Trade Agreement entered
			 into between the United States, Canada, and Mexico on December 17, 1992.
			(2)NAFTA
			 partyThe term NAFTA Party means the United States,
			 Canada, or Mexico.
			(3)United
			 States–Mexico border zoneThe term United States–Mexico
			 border zone means the area that comprises the 12-mile zone on the
			 Mexican side of the United States–Mexico border and the counties within any
			 State of the United States that are contiguous with Mexico.
			
